DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12-14 are objected to under 37 CFR 1.75(c) as being in improper form since claim 12 depend on itself.  See MPEP § 608.01(n).  Accordingly, the claims 12-14 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prochnau et al (U.S.Pat. 10,095,126) in view of Marineau et al (U.S.Pat.9,216,045).
[AltContent: arrow]
    PNG
    media_image1.png
    235
    356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    561
    media_image2.png
    Greyscale

component first
With respect to claims 1, 10-16, Prochnau discloses an optical arrangement comprising: a first component (4; see figure 1); a second component (1) movable relative to the first component; a stop (2; 3 or 88) comprising a stop face configured to liquid movement of the second component  in relation to the first component.
As to claim 2, wherein the optical arrangement is configured so that when the second component strikes the stop face the stop face absorbs kinetic energy from the second component.
As to claim 3, the first component has a carrying frame (col.9, lines 59-60) and the second component has a mirror (see col.9, line 56).
As to claim 4, wherein the first component has a carrying frame and the second component has a housing (see figure 1). 
As to claim 5-6, wherein the stop is detachably connected to the first component via a screw connection (an inherent element and must be present to connect the stop to the first component as intended).
As to claim 7, wherein the stop (2; 3 or 8) has a solid part connected to the first component. 
As to claim 8, it is apparent the stop has a metallic part connected to the first component.
As to claim 9, the stop face (2;3; 8) is solid. 	
As to claims 18-19, wherein the apparatus is a lithography projection system (see abstract).
Thus, Prochnau discloses substantially all of the limitations of the instant claims as discussed.  Prochnau does not expressly disclose the stop has a metal foam, wherein the stop face has a metallic material and wherein the metal foam is between the connecting component and the sotp face, or the stop face is cylindrical, and the metallic connecting the component is cylindrical or wherein the stop face is slab-shaped and the metallic connecting component is slab-shaped or the stop has a slid part connected to the first component, and the solid part is integrally connected to the metal foam, as recited in the claims.  These features are well known in the art. 
For example, Martineau discloses a stop (30) has a metallic material with a solid stop face.  The stop has a metal foam (16) and wherein the stop face is cylindrical and the metallic connecting part component is cylindrical.   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the top with metal foam of Martineu into the optical arrangement of Prochnau for the purpose of limiting the movement of the second component/mirror as intended by Prochau. 
As to claim 17, Prochnau as modified by Martineu, lacks to show that the metal foam has aluminum. Martineu suggests titanium, magnesium, tantalum, iron based alloys or ceramic or other ferromagnetic…(see col.8, lines 38-40).  In view of such teachings, it would have been obvious to a skilled artisan to select aluminum as the material of metal foam since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 20, Prochnau as modified by Martineu, does not expressly disclose a method for repairing an optical arrangement having step of replacing the stop with a different stop that also has a metal foam, as recited in the instant claim.  It is the Examiner’s position that when repaired the optical arrangement of Prochnau as modified by Martineu, one having ordinary skill in the art before the effective filling date of the claimed invention would obviously replace the stop of Prochanau as modified by Martineu with a different stop which also has a metal foam so that the optical arrangement can perform a same function as intended.  
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birnkrant (U.S.Pat. 10,563,538 B2) discloses nanocellular foam damper and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/22/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882